Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed December 1, 2021 has been entered.  Claims 1-17 are currently pending, of which claims 7-11 are withdrawn from consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1-6 and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Tabor et al. (US 2009/0254165, hereinafter “Tabor”) or, in the alternative, under 35 U.S.C. 103 as obvious over Tabor (US 2009/0254165) in view of Spence et al. (US 2008/0228267, hereinafter “Spence”)
	Regarding claims 1 and 12, Tabor discloses a device for implanting a heart prosthesis (Figs 2-8) comprising a central body and a containment portion, having one or more sub-components (para [0022-0024], central body may be interpreted as the leaflets and containment portion with one or more sub-components may be interpreted as the stent 130 including crown components at the proximal end 136 of the stent; alternatively it is noted the heart prosthesis is not positively claimed and the device of Figs 2-8 is fully capable of being used to implant a heart prosthesis comprising a central body and a containment portion as claimed), the device for implanting a heart prosthesis comprising: 
	a release device (wire hooks 150 OR innermost catheter terminating in distal tip 122) for the central body which is capable of being inserted into a catheter (as noted above, the central body is not positively recited); and 
	a device for connecting the central body and the one or more sub-components of the containment portion (as noted above, the central body, one or more sub-components, and containment portion are not positively recited), the device for connecting comprising an assembly of catheters (170; para [0033]) (interpreted as assisting the connection operation between a central body and one or more sub-components by assisting in the delivery and positioning of the one or more subcomponents), of which there are at least four catheters (Fig 6; para [0032] – preferably the same number as the number of crowns at a proximal end 136 of the heart valve) for each sub-component of the containment portion (subcomponent interpreted as each crown of the heart valve), the catheters being steadily joined and directly connected to 
[AltContent: arrow][AltContent: textbox (Assembly of catheters)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Free ends of catheters 170 )][AltContent: textbox (Catheters 170 joined within sleeve 126)][AltContent: arrow]
    PNG
    media_image1.png
    199
    243
    media_image1.png
    Greyscale

	In the alternative, Spence discloses a similar catheter delivery device comprising an outer sheath (72) housing an assembly of catheters (74, 76, 78) steadily joined and directly connected by connecting bars (80, 82, 84, and 86) (see annotated Figs 9 and 10 below).  The connecting bars function to expand the catheters from a collapsed configuration within the sheath (Fig 7) to an expanded configuration upon deployment (Figs 8-10) (para [0067-0068]).  “This expandable structure therefore causes the two outer catheter members 76, 78 to translate distally and also expand laterally outward to known positions dictated by the respective lengths of the bars 80, 82, 84, 86” (para [0068]).  Therefore, in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tabor such that the assembly of catheters (170) were steadily joined and directly connected to each other by connecting bars, as taught by Spence, for the purpose of aiding in the controlled expansion of the assembly of the catheters.

[AltContent: textbox (Connecting bars directly connecting assembly of catheters)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    785
    491
    media_image2.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Assembly of catheters)][AltContent: arrow][AltContent: textbox (Catheters 74, 76, 78 joined within sleeve 12)][AltContent: arrow]
    PNG
    media_image3.png
    782
    512
    media_image3.png
    Greyscale
 

	Regarding claims 2 and 13, wherein the catheters (170) which constitute the assembly of catheters are incompressible in a longitudinal direction (may be pushed/pulled – para [0038-0039]).  
	Regarding claims 3 and 14, wherein the catheters (170) which constitute the assembly of catheters are flexible (para [0033] – flexible to cover stent crown; flexible to transition between expanded configuration of Fig 6 and compressed configuration of Fig 8).  
	Regarding claims 4 and 15, wherein the catheters (170) which constitute the assembly of catheters are grouped together in a same sheath (126) which groups together the catheters along a portion thereof (Fig 6).  
	Regarding claims 5 and 16, wherein the sheath (126) further comprises a longitudinal lumen (lumen to receive catheters 170, heart valve, and inner most catheter terminating in distal tip 122 – para [0032]).  
it is noted the sub-components and containment portion are not positively recited) and there are at least four catheters of the assembly of catheters (170) (Fig 6; para [0032] – preferably the same number as the number of crowns at a proximal end 136 of the heart valve).  

It is noted the heart prosthesis comprising the central body and containment portion, having one or more subcomponents is NOT positively claimed. 

Response to Arguments
Applicant's arguments filed December 1, 2021 have been fully considered but they are not persuasive. 
Applicant argues Tabor (US 2009/0254165) fails to disclose the assembly of catheters (170) are “steadily joined to each other over a portion thereof and each having at least one free end” or are “directly connected to each other over a portion thereof and each having at least one free end”.  The Examiner respectfully disagrees and maintains the catheters (170) are joined within sleeve (126) along a proximal end of the catheters.  The catheters are interpreted as being steadily and directly joined in that a proximal length of the catheters are confined adjacent one another within the fixed diameter of sleeve 126 thus limiting radial movement of the catheters.  However, in the interest of compact prosecution, an alternative rejection is made in view of Spence (US 2008/0228267).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a fixed connection within the sheath such that the catheters do not slide with respect to one another or the details of the connection such as an adhesive, welding, etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Vesely (US 6,530,952) discloses a device for delivering heart valve prosthesis comprising in part an assembly of catheters (35) each having free distal ends and integrally joined at a proximal end (31) (Fig 30)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771